UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
In re:
                                                                          Chapter 11
Robert Francis Xavier Sillerman,
aka Robert F.X. Sillerman,                                                Case No.: 17-13633 (MKV)
aka Robert F. Sillerman,
aka Robert X. Sillerman,

                                             Debtor.
-------------------------------------------------------------X

                   ORDER GRANTING APPLICATIONS, BY PROFESSIONALS
                     FOR THE OFFICIAL COMMITTEE OF UNSECURED
                       CREDITORS, FOR ALLOWANCE OF INTERIM
                   COMPENSATION AND REIMBURSEMENT OF EXPENSES

           Upon consideration of the (i) First and Final Fee Application of Meyer, Suozzi, English

& Klein, P.C., as Counsel to the Official Committee of Unsecured Creditors for a Final Award of

Compensation for Services Rendered and Reimbursement of Expenses Incurred for the Period

from January 23, 2019 Through July 31, 2019 [ECF No. 494]; (ii) First Interim Application of

RSR Consulting, LLC, as Financial Advisor to the Official Committee of Unsecured Creditors

for Compensation for Services Rendered and Reimbursement of Expenses Incurred for the

Period from January 28, 2019 Through August 31, 2019 [ECF No. 496]; and (iii) First Interim

Fee Application of Cullen and Dykman LLP, as Counsel to the Official Committee of Unsecured

Creditors, for an Interim Award of Compensation for Services Rendered and Reimbursement of

Expenses Incurred for the Period from June 29, 2019 Through October 31, 2019 [ECF No. 546]

(together, the “Applications”);1 and upon Notice of Hearing on Applications by Professionals for

the Official Committee of Unsecured Creditors, for Allowance and Award of Compensation for

Services Rendered and Reimbursement of Expenses from January 23, 2019 through October 31,


1
    All capitalized terms used and not defined herein shall have the meaning ascribed to them in the Applications.
2019 [ECF. No. 547] (the “Notice of Hearing”); and upon due and proper service of the

Applications and the Notice of Hearing [ECF No. 548]; and upon consideration of Chapter 11

Trustee’s Limited Objection and Reservation of Rights to Applications by Professionals for the

Official Committee of Unsecured Creditors for Allowance and Award of Compensation for

Services Rendered and Reimbursement of Expenses Incurred for the Period from January 23,

209 Through October 31, 2019 [ECF No. 558] (the “Limited Objection”); and it appearing that

the Limited Objection to the Applications has been consensually resolved and that this Order

may be entered upon consent of the Committee, MSEK, RSR, the U.S. Trustee, and the Chapter

11 Trustee; and upon the deadline to object to the Applications having expired with no further

objection to the Applications having been filed on the Court’s ECF system; ;; ; and after due

deliberation and sufficient cause having been shown therefor;

        IT IS HEREBY ORDERED THAT:

        1.      The Applications are granted to the extent set forth below and in the attached

Schedule A.

        2.      The fees and expenses sought in the Applications are allowed on an interim basis

and subject to final Court approval under Bankruptcy Code section 330.

        3.      The Chapter 11 Trustee for the Debtor’s estate shall not pay the fees and expenses

allowed hereby absent further order of the Court.

        4.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to this Order.

Dated: New York, New York
       December 18, 2019
                                                s/ Mary Kay Vyskocil
                                              HONORABLE MARY KAY VYSKOCIL
                                              UNITED STATES BANKRUPTCY JUDGE


                                                 2
                                                                      Schedule A

                                 Compensation and Reimbursement of Expenses Granted Pursuant to
                            Applications of Professionals for the Official Committee of Unsecured Creditors
                                      for the Period January 23, 2019 Through October 31, 2019

Case No. 17-13633 (MKV)
Case Name: In re Robert Francis Xavier Sillerman, aka Robert F.X. Sillerman, aka Robert F. Sillerman, aka Robert X. Sillerman

          (1)               (2)              (3)               (4)              (5)          (6)            (7)                 (8)              (9)
       Applicant           Date/          Interim             Fees          Fees Paid       Total         Interim            Expenses         Expenses
    (and Fee Period        Docket           Fees          Allowed for      for the Fee    Fees to be      Expenses          Allowed for      Paid for the
       Covered)          Number of       Requested          the Fee          Period1        Paid        Requested on          the Fee        Fee Period
                         Application         on             Period                                       Application          Period
                                         Application
Meyer, Suozzi,
English & Klein,
                         10/7/2019
P.C.                                     $547,487.50      $547,487.50      $47,319.74       $0.00         $10,352.41         $10,352.41        $848.00
                        ECF No. 494
(1/23/2019 -
7/31/2019)
RSR Consulting,
LLC                      10/7/2019
                                         $305,011.00      $305,011.00      $19,222.75       $0.00           $673.45           $673.45          $108.65
(1/28/2019 -            ECF No. 496
8/31/2019)
Cullen and Dykman
LLP                      11/22/2019
                                         $428,411.50      $428,411.50         $0.00         $0.00          $6,320.23         $6,320.23          $0.00
(6/29/2019 -            ECF No. 546
10/31/2019)

                 Date signed: December 18, 2019                                       Initials: MKV, USBJ




1
 Fees and expenses for the Fee Period were previously paid by the Debtor pursuant to the Final Order, Pursuant to 11 U.S.C. §§ 105(a) and 331, Establishing
Procedures for Monthly Compensation and Reimbursement of Expenses of Professionals entered May 31, 2019 [ECF No. 334].
